Matter of Genesis R. (Marcelino C.) (2018 NY Slip Op 06969)





Matter of Genesis R. (Marcelino C.)


2018 NY Slip Op 06969


Decided on October 18, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2018

Sweeny, J.P., Gische, Mazzarelli, Webber, Kahn, JJ.


7360

[*1]In re Genesis R., A Dependent Child Under the Age of Eighteen Years, etc., Marcelino C., Respondent-Appellant, Graham Windham Services to Families and Children, Petitioner-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about July 12, 2017, which, insofar as appealed from, determined that respondent father's consent was not required for the adoption of the subject child and committed the custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
There is no basis for disturbing the court's determination that the father's consent to the adoption of the child was not required. The record supports the findings that the father had not paid "a fair and reasonable sum" toward the child's support and that he did not visit the child at least monthly. When visitation was not feasible, the father did not communicate regularly with the child (see Domestic Relations Law § 111[1][d]; Matter of Seth Jacob S., 134 AD3d 636 [1st Dept 2015]).
The record further supports the determination to free the child for adoption. The now almost six-year-old child has been in foster care her entire life, and living with her foster mother since she was about one year old. The foster mother has provided a stable, loving and nurturing environment for her, and the child is well-bonded to the foster mother and her adult children (see e.g. Matter of Christian D. [Marian R.], 157 AD3d 599, 600 [1st Dept 2018], lv denied 31 NY3d 904 [2018]). By contrast, at the time of disposition, the father was incarcerated and was awaiting trial. Moreover, the father did not have a bond with the child, who was extremely afraid of the [*2]father, to the point that she exhibited symptoms of extreme anxiety, which required therapy.
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2018
CLERK